Order reversed on the law and facts, without costs of this appeal to any party and matter remitted to the Brie County Court for further proceedings in accordance with the memorandum. Memorandum: We are not purporting to say that the amounts allowed for services are not proper, but feel that the court should take oral testimony to establish the character and extent of the services performed in connection with his representation of unknown infants and incompetents who might be affected by said actions and as special attorney for such defendants who might be in the military service, as distinguished from the services performed under respondent’s written retainer for the Fitch heirs named as defendants. All concur. (The order grants allowances to an attorney as special guardian and as attorney for defendants who might be in the armed services, in four actions to foreclose city and county tax sales certificates.) Present — Taylor, P. J., McCurn, Larkin, Love and Vaughan, JJ.